Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wayner U.S. Patent 6,031,393, and further in view of Runaldue U.S. Patent 5,160,860.

Runaldue U.S. Patent 5,160,860 – Input circuit with pull-up

With regards to claim 1. Wayner teaches an input circuit that receives an input signal at an input terminal (as shown in Wayner figure 1), the input circuit comprising: 
an input buffer circuit (100) using a first node (node at 124) as an input and a second node (output of 130/135) as an output; 
an N-type transistor (120) having a source coupled to the input terminal (120 coupled to 105), a drain coupled to the first node (120 coupled to node 124), and a gate coupled to a power supply (120/122 coupled to Vcc also see col 1, lines 57 thru 67); and 
a pull-up circuit (150) provided between the first node and the power supply (150 couples to Vcc to node at 124 also see col2, lines 12 thru 23), wherein 
the pull-up circuit is configured to make the power supply and the first node conductive with each other for a predetermined period when the input signal transitions from low to high, and not to make the power supply and the first node conductive with each other when the input signal transitions from high to low (when 105 transitions to high node B goes low turning on 150 to send Vcc to 124; when 105 transitions to low node B goes high turning off 150 blocking Vcc from going to 124).
But does not teach make the power supply and the first node non-conductive with each other after the predetermined period while the input signal remains high.
However Runaldue does teach make the power supply and the first node non-conductive with each other after the predetermined period while the input signal remains high (as shown in Runaldue figure 3, item 18 creates a pulse to turn on MP1 for a predetermined time period and then turns off MP1 which disconnects VDD from the first node NUP after the predetermined time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the pull-up circuit of Wayner with the predetermined time for the pull-up circuit of Runaldue to enable the output of the circuit to arrive faster to the desired level reducing overshoot or undershoot providing a more reliable fast circuit response (see Runaldue col 5, lines 42 thru 68).


    PNG
    media_image1.png
    749
    391
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    485
    media_image2.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wayner U.S. Patent 6,031,393 and Runaldue U.S. Patent 5,160,860 as applied to claim 1 above, and further in view of Yamada U.S. Pub 2011/0062990.

With regards to claim 5. Wayner and Runaldue disclose the input circuit of claim 1, but Wayner does not teach wherein 
the input buffer circuit receives an enable signal and causes the signal of the first node to pass when the enable signal is a first logic level and not to pass when the enable signal is a second logic level, and 
the pull-up circuit is configured not to make the power supply and the first node conductive with each other when the enable signal is the second logic level.
However Yamada does teach 
the input buffer circuit receives an enable signal and causes the signal of the first node to pass when the enable signal is a first logic level and not to pass when the enable signal is a second logic level (as shown in Yamada figure 12, item CNT enables the output thru 31), and 
the pull-up circuit is configured not to make the power supply and the first node conductive with each other when the enable signal is the second logic level (CNT enables the first node to couple to Vcc).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input circuit of Wayner and Runaldue with the enable control of the circuit output of Yamada to enable the fix the output to a logic low regardless of the input level (see Yamada para [0008]).


    PNG
    media_image3.png
    623
    495
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 2-4, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 2. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “the pull-up circuit includes 
a NAND circuit configured to receive a signal of the first node as a first input, receive a signal of the second node as a second input when the input buffer circuit is an inverter, and receive an inversion signal of the signal of the second node as the second input when the input buffer circuit is a buffer that does not invert a logic of a signal, and 
a P-type transistor having a source coupled to the power supply and a drain coupled to the first node and receiving an output of the NAND circuit at a gate thereof”.

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the pull-up circuit includes first and second P-type transistors coupled in series between the power supply and the first node, the first P-type transistor receives an inversion signal of the signal of the first node at a gate thereof, and the second P-type transistor receives the signal of the second node at a gate thereof when the input buffer circuit is a buffer that does not invert a logic of a signal”.

With regards to claim 4. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein 
the pull-up circuit includes first and second P-type transistors coupled in series between the power supply and the first node, 
the first P-type transistor receives an inversion signal of the signal of the first node at a gate thereof, and 
the second P-type transistor receives an inversion signal of the signal received by the gate of the first P-type transistor at a gate thereof”.

With regards to claim 6. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “further comprising: a second N-type transistor having a drain coupled to the power supply, a source coupled to the first node, and a gate coupled to the input terminal”.

With regards to claim 14. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the pull-up circuit includes first and second P-type transistors coupled in series between the power supply and the first node, the first P-type transistor receives an inversion signal of the signal of the first node at a gate thereof, and the second P-type transistor receives an inversion signal of the signal of the second node at the gate when the input buffer circuit is an inverter”.

Claims 7-9 and 15-17 are allowed.

With regards to claim 7. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the pull-up circuit includes first and second P-type transistors coupled in series between the power supply and the first node, the first P-type transistor receives an inversion signal of a signal of the first node at a gate thereof, and the second P-type transistor receives a signal of the second node at a gate thereof when the input buffer circuit is a buffer that does not invert a logic of a signal”. Claim 8 and 9 are allowed based upon their dependency to claim 7.

With regards to claim 15. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the pull-up circuit includes first and second P-type transistors coupled in series between the power supply and the first node, the first P-type transistor receives an inversion signal of a signal of the first node at a gate thereof, and the second P-type transistor receives an inversion signal of the signal of the second node at the gate when the input buffer circuit is an inverter”. Claim 16 and 17 are allowed based upon their dependency to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shankar U.S. Patent 8,539,203 – Input circuit with pull-up and enable
Gupta U.S. Pub 2007/0210838 – Input circuit with pull-up
Suzuki U.S. Pub 2006/0220686 – Input circuit with pull-up
Arakawa U.S. Patent 5,039,882 – Input circuit with pull-up

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844